DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1-2, 6-7, 9-10, 13-14, 16-18, 21, 23, 25, and 28-31 have been amended, and claims 1-31 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger (US 2008/0066341) in view of Wang et al (WO 00/78171 A1), herein Wang, Finkelstein (US 7,805,859), and Westmoreland et al. (US 2015/0196085), herein Westmoreland.
Regarding claim 1, Hottinger discloses a shoe (shoe 10) comprising: a sole defining a midsole (midsole 14) and an outsole (outsole 12), the midsole having a side region that surrounds at least one hollow space (compartments 20, 22), the at least one hollow space having an opening along an upper end of the midsole (Fig. 2-4) and is filled with a plurality of plastic bodies (material 18) that are loosely arranged against one another without any connecting material, the opening of the at least one hollow space being closed by a closure element (plastic scrim; paragraphs 0006, 0024) formed by a plastic foil (plastic film) that is fixedly attached (glued or sewn) to the upper end of the midsole around the opening such that the plastic bodies are contained within the at least one hollow space; an insole (insole 16) disposed along the upper end of the midsole above the fixedly attached closure element (paragraphs 00170024; Fig. 2); and an upper (as seen in Fig. 1), the upper being connected to the sole, wherein the midsole is disposed below and attached to the upper, and the outsole if disposed below the midsole, the outsole being configured to contact, and provide traction with, an external surface (paragraphs 0016, 0018-0021, 0023; Fig. 1-4).
Hottinger does not specifically disclose that the plurality of bodies are spherical and/or ellipsoidal. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The spherical/ellipsoidal shape allows the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support (column 4, lines 55-57; column 5, lines 27-40; column 7, lines 31-33; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of bodies of Hottinger in a spherical or ellipsoidal shape, as taught by Finkelstein, in order to allow the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support. The size of the bodies would be present in three spatial dimensions when the bodies are spherical.
Hottinger discloses that the plastic bodies may have a variety of different sizes (paragraph 0021), but does not specifically disclose that the bodies are between 1-13 mm. However, Finkelstein teaches that the bodies may have dimensions between 1-13 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 1-13 mm in order to provide differing support characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Hottinger does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Wang teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4), the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole (page line 16-page 7, line 15; column 7, lines 27-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent midsole, such that the bodies are visible from a sidewall outside the shoe, as taught by Wang, in order to enable viewing of the cushioning elements from outside of the shoe, allowing a user to view and understand the cushioning function of the shoe and providing a different aesthetic appeal to the shoe.
Hottinger does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Hottinger as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot.
Regarding claim 2, Hottinger discloses that the plastic bodies comprise expanded thermoplastic polyurethane (E-TPU), expanded thermoplastic elastomere (E-TPE), and/or expanded polypropylene (EPP) (such as foamed polyurethane; paragraph 0020).
Regarding claim 3, Hottinger and Wang teach a transparent region (side region of midsole which is transparent) along the side region of the midsole that permits the plastic bodies to be visible from the outside of the shoe. 
Regarding claim 6, Hottinger discloses that the at least one hollow space is a first hollow space (compartment 20) having a first opening along the upper end of the midsole, and the midsole further defines a second hollow space (compartment 22) having a second opening along the upper end of the midsole, and wherein the first hollow space is larger than the second hollow space (Fig. 2, 4).
Regarding claim 7, Hottinger discloses that the at least one hollow space includes a first hollow space (compartment 22) having a first opening along the upper end of the midsole that is located within a heel region and a second hollow space (compartment 20) having a second opening along the upper end of the midsole that spans a forefoot region or metatarsal region, the second opening of the second hollow space being separated along the upper end of the midsole from the first opening of the first hollow space (Fig. 2, 4).
Regarding claim 8, Hottinger and Wang teach a transparent region (side region if midsole which is transparent) along the side region that permits the cushioning elements in the first hollow space to be visible from the outside of the shoe.
Regarding claim 9, Hottinger does not specifically disclose that the bodies are between 3-9 mm. However, Finkelstein teaches that the bodies may have dimensions between 3-9 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 3-9 mm in order to provide differing cushioning characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger, Wang, Finkelstein, and Westmoreland, as applied to claim 1, further in view of Collins (US 2008/0148599).
Hottinger does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.

Claims 10, 11, 13, 14, 16-18, 21-25, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger, in view of Wang and Finkelstein.
Regarding claim 10, Hottinger discloses a shoe (shoe 10) comprising: a sole including a midsole (midsole 14), an outsole (outsole 12) disposed below the midsole, a closure element (plastic scrim; paragraphs 0006, 0024), and an insole (insole 16), the midsole defining a first hollow space (compartment 20) and a second hollow space (compartment 22), the first hollow space being a first recess with a first opening along an upper end of the midsole, the second hollow space being a second recess with a second opening along the upper end of the midsole, the first and second hollow spaces being surrounded by a side region of the midsole; and an upper (as seen in Fig. 1) that is connected to the sole; wherein the first hollow space of the midsole is filled with a first plurality of plastic bodies (fill material 18) and the second hollow space of the midsole filled with a second plurality of plastic bodies (fill material 18); wherein the closure element Is formed by a plastic foil (plastic film) that is fixedly attached (glued or sewn) to the upper end of the midsole around the first opening and the second opening such that the first and second pluralities of plastic bodies are contained with the first and second hollow spaces by the closure element, the insole being disposed along the upper end of the midsole above the fixedly attached closure element (paragraphs 00066, 0016, 0018-0021, 0023, 0024; Fig. 1-4).
Hottinger does not specifically disclose that the plurality of bodies are spherical and/or ellipsoidal. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The spherical/ellipsoidal shape allows the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support (column 4, lines 55-57; column 5, lines 27-40; column 7, lines 31-33; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of bodies of Hottinger in a spherical or ellipsoidal shape, as taught by Finkelstein, in order to allow the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support. The size of the bodies would be present in three spatial dimensions when the bodies are spherical.
Hottinger discloses that the plastic bodies may have a variety of different sizes (paragraph 0021), but does not specifically disclose that the bodies are between 1-13 mm. However, Finkelstein teaches that the bodies may have dimensions between 1-13 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 1-13 mm in order to provide differing support characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Hottinger does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Wang teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4), the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole (page line 16-page 7, line 15; column 7, lines 27-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent midsole, such that the bodies are visible from a sidewall outside the shoe, as taught by Wang, in order to enable viewing of the cushioning elements from outside of the shoe, allowing a user to view and understand the cushioning function of the shoe and providing a different aesthetic appeal to the shoe.
Regarding claim 11, Hottinger discloses that the first hollow space is larger than the second hollow space (Fig. 2, 4).
Regarding claim 13, Hottinger discloses that the first hollow space is disposed in a forefoot or metatarsal region and the second hollow space is disposed in a heel region of the sole (Fig. 2, 4).
Regarding claim 14, Hottinger discloses that the plastic bodies comprise expanded thermoplastic polyurethane (E-TPU), expanded thermoplastic elastomere (E-TPE), and/or expanded polypropylene (EPP) (such as foamed polyurethane; paragraph 0020).
Regarding claim 16, Hottinger discloses that the closure element (scrim) is adhesively fixed to the upper end of the midsole below the insole (paragraphs 0006, 0024). 
Regarding claim 17, Hottinger discloses a shoe (shoe 10), comprising: a sole including a midsole (midsole 14), an outsole (outsole 12) disposed below the midsole, a closure element (plastic scrim; paragraphs 0006, 0024) arranged on an upper end of the midsole, and an insole (insole 16) disposed along the upper end of the midsole above the closure element, the midsole defining a first hollow space (compartment 20) with a first opening along the upper end the midsole and a second hollow space (compartment 22) with a second opening along the upper end of the midsole, the first and second hollow spaces being surrounded by a side region of the midsole; the closure element formed by a plastic foil (plastic film) that is fixedly attached (glued or sewn) to the upper end of the midsole around the first and second openings of the first and second hollow spaces; and an upper (as seen in Fig. 1) that is connected to the sole; wherein the first hollow space of the midsole is filled with a first plurality of plastic bodies (fill material 18), and wherein the second hollow space of the midsole is different than the first hollow space and is filled with a second plurality of plastic bodies (fill material 18) (paragraphs 0016, 0018-0021, 0023; Fig. 1-4).
Hottinger does not specifically disclose that the plurality of bodies are spherical and/or ellipsoidal. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The spherical/ellipsoidal shape allows the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support and cushioning (column 4, lines 55-57; column 5, lines 27-40; column 7, lines 31-33; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of bodies of Hottinger in a spherical or ellipsoidal shape, as taught by Finkelstein, in order to allow the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support and cushioning. The size of the bodies would be present in three spatial dimensions when the bodies are spherical.
Hottinger does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Wang teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4), the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole (page line 16-page 7, line 15; column 7, lines 27-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent midsole, such that the bodies are visible from a sidewall outside the shoe, as taught by Wang, in order to enable viewing of the cushioning elements from outside of the shoe, allowing a user to view and understand the cushioning function of the shoe and providing a different aesthetic appeal to the shoe.
Regarding claim 18, Hottinger discloses that the first plurality of plastic bodies fills the first hollow space to at least the upper end of the midsole (Fig. 2) and the second plurality of plastic bodies fills the second hollow space to at least the upper end of the midsole (paragraph 0006).
Regarding claim 21, Hottinger discloses that the second hollow space is disposed within a heel region of the sole, and the first hollow space is disposed within forefoot region or a metatarsal region of the sole (Fig. 2, 4). 
Regarding claim 22, Hottinger discloses that the first hollow space is larger than the second hollow space (Fig. 2, 4).
Regarding claim 23, Hottinger discloses a shoe, comprising: a sole including a midsole (midsole 24), an outsole (outsole 12) disposed below the midsole, and an insole (insole 16), the midsole having a side region that partially defines at least one hollow space (compartments 20, 22), the at least one hollow space having at least one opening along an upper end of the midsole and is filled with a plurality of plastic bodies (fill material 18) that are loosely arranged against one another without any connecting material; an upper that is connected to the sole; a closure element (plastic scrim) that is formed by a plastic foil (plastic film), the closure element being disposed below the insole and fixedly attached (glued or sewn) to the upper end of the midsole above the at least one opening of the at least one hollow space such that the plastic bodies are contained within the at least one hollow space (paragraphs 0006, 0016, 0018-0021, 0023, 0024; Fig. 1-4).
Hottinger does not specifically disclose that the plurality of bodies are spherical and/or ellipsoidal. Finkelstein teaches a sole (sole member 1) defining at least one hollow space (recesses 2) filled with a plurality of spherical and/or ellipsoidal plastic bodies (particles 8). The spherical/ellipsoidal shape allows the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support (column 4, lines 55-57; column 5, lines 27-40; column 7, lines 31-33; Fig. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the plurality of bodies of Hottinger in a spherical or ellipsoidal shape, as taught by Finkelstein, in order to allow the particles to slide relative to each other during decompression and then tightly pack during compression, allowing the particles to conform to user’s foot while still providing adequate support. 
Hottinger does not disclose that the plurality of bodies are visible from an outside of the shoe through the side wall of the midsole. Wang teaches a shoe having a sole (sole 2) defining a midsole (midsole 5) and an outsole (outsole 4), the midsole having a side region that surrounds at least one hollow space (front region cavity and heel-region cavity) filled with a cushioning element (cushioning cassettes 44, 53). The midsole is made entirely of a transparent material such that the cushioning elements are visible from an outside of the shoe through the side region of the midsole (page line 16-page 7, line 15; column 7, lines 27-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a transparent midsole, such that the bodies are visible from a sidewall outside the shoe, as taught by Wang, in order to enable viewing of the cushioning elements from outside of the shoe, allowing a user to view and understand the cushioning function of the shoe and providing a different aesthetic appeal to the shoe.
Regarding claim 24, Hottinger discloses that the plastic bodies comprise expanded thermoplastic polyurethane (E-TPU), expanded thermoplastic elastomere (E-TPE), and/or expanded polypropylene (EPP) (such as foamed polyurethane; paragraph 0020).
Regarding claim 25, Hottinger does not specifically disclose that the bodies are between 3-9 mm. However, Finkelstein teaches that the bodies may have dimensions between 3-9 mm (for example, 3.175 mm) (column 5, lines 27-29). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the dimension of the bodies between 3-9 mm in order to provide differing cushioning characteristics to the sole, depending on the needs of the individual user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 28, Hottinger discloses that the at least one hollow space is a first hollow space having a first opening along the upper end of the midsole, and the midsole further defines a second hollow space having a second opening along the upper end of the midsole, the first hollow space being larger than the second hollow space (Fig. 2, 4).
Regarding claim 29, Hottinger discloses that the first hollow space is disposed in a metatarsal or forefoot region, and the second hollow space is disposed in a heel region of the sole (Fig. 2, 4).
Regarding claim 30, Hottinger and Wang teach that the plastic bodies within the second hollow space are visible through the transparent region of the side region of the midsole.
Regarding claim 31, Hottinger and Wang teach that the plastic bodies within the first hollow space and the second hollow space are visible through the transparent region of the side region of the midsole.

Claims 12, 19, 20, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger, Wang, and Finkelstein, as applied to claims 10, 17, and 23, further in view of Collins.
Hottinger does not disclose first and second bodies having different properties. Collins teaches a sole (insert 10) having a hollow space (compartments 16) filled with a plurality of bodies (particles 20). The plurality of bodies may have different properties, including different densities or different colors (paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first plurality of bodies with a first property (such as density or color) and a second plurality of bodies with a different second property (such as density or color), as taught by Collins, in order to provide a different aesthetic appeal and/or cushioning and support properties to the shoe, depending on the needs of the individual user.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger, Wang, and Finkelstein, as applied to claim 10, further in view of Westmoreland.
Hottinger does not disclose that the upper has a plurality of lace receiving openings. Westmoreland teaches a shoe having a sole and an upper. The sole has a hollow space filled with a plurality of bodies, and the upper has a plurality of lace-receiving openings (eyelets 30) (paragraphs 0023, 0026; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an upper with lace-receiving openings, as taught by Westmoreland, to the shoe of Hottinger as this would be a simple substitution of one type of shoe upper for another, with the predictable result of providing a full upper which can be tightened around a wearer’s foot.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
Applicant argues that Hottinger does not disclose any specific materials that the scrim may be formed of, including a plastic foil. However, Hottinger explicitly discloses that the scrim may be formed of fabric or plastic film (paragraph 0006; lines 6-7). Inasmuch as Applicant has defined a “plastic foil” within the claims and specification, the plastic film of Hottinger is a plastic foil fixedly attached to the upper end of the midsole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732